         Case 1:16-cv-01534-JEB Document 366 Filed 10/30/18 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


STANDING ROCK SIOUX TRIBE;                   )
YANKTON SIOUX TRIBE; ROBERT                  )
FLYING HAWK; OGLALA SIOUX                    )
TRIBE,                                       )
                                             )
                               Plaintiffs,   )
                                             )
and                                          )
                                             )
CHEYENNE RIVER SIOUX TRIBE,                  )
                                             )
                    Intervenor Plaintiff,    )     Case No. 1:16-cv-01534-JEB
                                             )
       v.                                    )
                                             )
U.S. ARMY CORPS OF ENGINEERS,                )
                     Defendant,              )
                                             )
and                                          )
                                             )
DAKOTA ACCESS, LLC,                          )
                                             )
                  Intervenor Defendant.      )

      PLAINTIFF OGLALA SIOUX TRIBE’S MOTION TO EXTEND THE TIME TO
             FILE A PROPOSAL FOR POST-REMAND PROCEEDINGS

       Plaintiff Oglala Sioux Tribe (“OST”) hereby moves to extend its time to file a proposal

for post-remand proceedings, from November 1, 2018, to November 15, 2018. As grounds for

this motion, the Tribe states as the following:

       1.      On August 31, 2018, plaintiff United States Army Corps of Engineers (“Corps”)

advised that it had completed the remand, and filed with the Court its 2-page Memorandum for

the Record. ECF Nos. 362 and 362-1. The Corps advised that the Memorandum for the Record

“is supported by the Corps’ over 100-page Remand analysis as well as the administrative record.

The remand analysis is undergoing a confidentiality review before release.” ECF No. 362 at 1.
         Case 1:16-cv-01534-JEB Document 366 Filed 10/30/18 Page 2 of 3



       2.      On October 1, 2018, a “Joint Status Report” was filed by Plaintiff Standing Rock

Sioux Tribe (“SRST”), Plaintiff-Intervenor Cheyenne River Sioux Tribe (“CRST”), the Corps,

and Defendant-Intervenor Dakota Access LLC (“DAPL”). ECF No. 364. The Joint Status Report

stated that the Remand analysis (with proposed redactions) had been shared with SRST and

CRST for their review, but that SRST and CRST “have not previously had the opportunity to

review the Corps’ remand analysis and make appropriate government-level decisions as to

whether and/or how to proceed with this litigation.” Id. at 2. The parties to the Joint Status

Report proposed that “As expeditiously as possible, but no later than November 1, 2018, the

Parties shall submit proposals for post-remand proceedings.” Id. at 2.

       3.      OST was not a party to the October 1, 2018 Joint Status Report, nor was it

contacted regarding the report beforehand. Unlike SRST and CRST, OST was not provided a

copy of the Remand analysis prior to the filing of the Joint Status report on October 1, 2018.

       4.      This Court essentially adopted the proposal in the Joint Status Report by minute

order entered October 2, 2018, which stated: “the parties shall file proposals for post-remand

proceedings on or before November 1, 2018.” Whereas the Joint Status Report was submitted on

behalf of SRST, CRST, the Corps and DAPL, the minute order applies to OST because OST’s

separate case against the Corps was consolidated with this case by minute order entered March

16, 2017.

       5.      The Corps provided the undersigned counsel for OST with the Remand analysis

(with proposed redactions) on October 9, 2018. That version was subject to the Protective Order

applicable in this case. The Corps provided the undersigned counsel with the Remand analysis

with agreed-upon redactions on October 24, 2018.




                                                  2
         Case 1:16-cv-01534-JEB Document 366 Filed 10/30/18 Page 3 of 3



       6.     The period from October 9 to present has been insufficient to complete a technical

review of the Remand analysis, and to advise the OST Tribal Council and receive direction as to

whether and/or how to proceed with this litigation. The proposed extension will enable

undersigned counsel to advise the OST Tribal Council and to receive direction from it.

       7.     Undersigned counsel has conferred with counsel for the other parties concerning

this motion. SRST, CRST, and plaintiff Yankton Sioux Tribe consent to the motion. The Corps

and plaintiffs Sarah Jumping Eagle et al. do not oppose the motion. DAPL advises that it

opposes the motion.

       8.     A proposed order is enclosed.

                                              Respectfully submitted,

                                              ______/s/_______________________
                                              Michael L. Roy (DC Bar No. 411841)
                                              mroy@hobbsstraus.com
                                              Jennifer P. Hughes (DC Bar No. 458321)
                                              jhughes@hobbsstraus.com
                                              Elliott A. Milhollin (DC Bar No. 474322)
                                              emilhollin@hobbsstraus.com
                                              Hobbs, Straus, Dean & Walker, LLP
                                              2120 L Street, NW, Suite 700
                                              Washington, DC 20037
                                              202-822-8282 (Tel.)
                                              202-296-8834 (Fax)
                                              Attorneys for Oglala Sioux Tribe

                                              Mario Gonzalez
                                              Gonzalez Law Office
                                              522 7th St 202
                                              Rapid City, SD 57701
                                              (605) 716-6355
                                              Of Counsel for the Oglala Sioux Tribe

October 30, 2018




                                                 3
        Case 1:16-cv-01534-JEB Document 366-1 Filed 10/30/18 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


STANDING ROCK SIOUX TRIBE;                  )
YANKTON SIOUX TRIBE; ROBERT                 )
FLYING HAWK; OGLALA SIOUX                   )
TRIBE,                                      )
                                            )
                              Plaintiffs,   )
                                            )
and                                         )
                                            )
CHEYENNE RIVER SIOUX TRIBE,                 )
                                            )
                   Intervenor Plaintiff,    )         Case No. 1:16-cv-01534-JEB
                                            )
        v.                                  )
                                            )
U.S. ARMY CORPS OF ENGINEERS,               )
                     Defendant,             )
                                            )
and                                         )
                                            )
DAKOTA ACCESS, LLC,                         )
                                            )
                 Intervenor Defendant.      )

[PROPOSED] ORDER GRANTING PLAINTIFF OGLALA SIOUX TRIBE’S MOTION
     TO EXTEND THE TIME TO FILE A PROPOSAL FOR POST-REMAND
                         PROCEEDINGS

        The Court orders that Plaintiff Oglala Sioux Tribe’s motion to extend its time to file a

proposal for post-remand proceedings is GRANTED.

        Oglala Sioux Tribe shall file a proposal for post-remand proceedings by November 15,

2018.

SO ORDERED this __ day of ______ 2018.

                                                __________________________________________
                                                The Honorable James E. Boasberg
                                                District Judge
